Herlihy, J.
(dissenting). In 1958 the Legislature added article 3-A to the Workmen’s Compensation Law, noting that loss of hearing from exposure to industrial noise had created a problem of grave concern and that the public interest could be best served by providing that compensation for occupational loss of hearing shall be paid only as provided therein. The pertinent sections of article 3-A here involved are as follows: Section 49-b-b as applicable provides: “Notwithstanding any other inconsistent provisions of this chapter compensation * * shall become due and payable six months after separation from work for the last employer in whose employment the employee was at any time during such employment exposed to harmful noise, and the last day of such period of separation from work shall be the date of disablement.” (Emphasis added.) Subdivision 3 of section 49-ee, thereof, as applicable reads: “ All issues as to the nature and extent of the employee’s ultimate loss of hearing due to his occupation, the total amount of compensation * * due the employee * * the liability, if any, of the last employer and the amount of compensation, if any, to be paid by such last employer, shall be determined only after the employee shall have been removed from harmful exposure for a period of at least six consecutive months * * * and after his disablement as set forth in section forty-nine-bb of this article.” (Emphasis added.) The reliance of the majority on Matter of Ciavarro v. Despatch Shops (22 A D 2d 312, mot. for lv. to app. den. 15 N Y 2d 486) is, to my way of thinking, misplaced. In that ease the board found in 1962 that occupational disability occurred in 1955 (prior to the enactment of art. 3-A) and found that apportionment was not required. The employer then sought refuge under the new article, more specifically section 49-bb, which required the six months’ waiting period. The court stated that the section was not applicable and that is the only issue decided as to article 3-A. The rights of the claimant are fully protected. His claim is filed, the date of disability is not questioned on this appeal and the Union Forging Company on the present record is his last New York employer. It is his option as to whether he wishes to comply with the six months’ waiting period in order to be entitled to benefits, at the termination of which the board by the application of the proper formula might find that his loss of hearing is not 52% but possibly much less or nil. If the majority interpretation is accepted, a claimant could evade the intent and purpose of article 3-A by moving out of New York, establishing his claim under the New York law and receiving a schedule award and he could thereafter immediately return to New York employment, thereby evading the statutory waiting period. The Legislature certainly did not intend that a claimant moving out of New York State could or should receive benefits to which a New York resident would not be entitled. It appears to me that the Legislature made it manifestly clear what was intended by the new article and, as ofttimes happens, if some contingency has developed which was not anticipated, the correction thereof is by way of an act of the Legislature and not by judicial fiat. The Referee in his decision (Jan. 28, 1965) was entirely correct when he decided: “ This case is closed until such time as claimant separates himself *716from noise for a period of six months.” There is no logical reason or justification for aborting the intent and purpose of article 3-A as suggested by the majority herein. The decisions of the Workmen’s Compensation Board should be reversed, and the matter remitted for determination not inconsistent with this memorandum.